Citation Nr: 0938378	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus as a 
result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which reopened the claim but continued the 
denial of service connection.

The Veteran presented testimony at a video conference hearing 
before the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is of record.  

The claim was remanded by the Board in December 2008 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matter returned for appellate review.  

The Board notes that an additional statement was submitted by 
the Veteran following the issuance of the March 2009 
supplemental statement of the case (SSOC).  This evidence was 
not accompanied by a waiver of consideration by the Agency of 
Original Jurisdiction (AOJ).  Review of the statement reveals 
that it is not pertinent.  For this reason, the evidence need 
not be remanded to the AOJ.  See 38 C.F.R. § 20.1304.

FINDINGS OF FACT

1.  An unappealed October 2002 rating decision denied service 
connection for diabetes mellitus on the basis that the 
evidence did not show the Veteran had been exposed to an 
herbicide agent.  

2.  Additional evidence submitted since October 2002 on the 
issue of service connection for diabetes mellitus does not 
raise a reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for diabetes 
mellitus as a result of exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for 
diabetes mellitus as a result of exposure to Agent Orange.  
See e.g., September 2006 VA Form 21-4138; May 2008 hearing 
transcript.  The RO has reopened the claim but continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

A decision issued by the RO in Jackson, Mississippi, in 
October 2002 denied service connection for diabetes mellitus 
on the basis that the evidence did not show that the Veteran 
had been exposed to an herbicide agent.  The RO notified the 
Veteran of this decision by letter dated October 7, 2002, but 
he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (2002) (except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a notice of disagreement (NOD) with 
a determination by the AOJ within one year from the date that 
the agency mails notice of the determination; otherwise, that 
determination will become final).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2008).

The Veteran filed a claim to reopen in October 2006, and this 
appeal ensues from the March 2007 rating decision that 
reopened the claim but continued the previous denial.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  If the claimant presents new 
and material evidence, however, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  

A presumption of service connection exists if a Veteran is 
diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents, to include type II 
diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 
U.S.C.A. § 1116 (West 2002).  In addition, a Veteran who 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Notwithstanding the regulations governing presumptive service 
connection based on herbicide exposure, a Veteran may also 
establish service connection with proof of actual direct 
causation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Evidence before the RO in October 2002 included a statement 
from the Veteran in which he contends that he was exposed to 
Agent Orange while serving in the burn unit of the 106th 
General Hospital in Yokohoma, Japan.  In pertinent part, the 
Veteran asserted that he was exposed to Agent Orange by 
coming into direct contact with soldiers coming directly off 
the fields.  He did not assert any service in the Republic of 
Vietnam.  See May 2002 VA Form 21-4138.  

Evidence before the RO in October 2002 also included the 
Veteran's service treatment records, which are devoid of 
reference to complaint of, or treatment for, diabetes 
mellitus.  At the time of his discharge from service, the 
Veteran denied sugar or albumin in urine and clinical 
evaluation of his endocrine system was normal.  See April 
1970 reports of medical history and examination.  The 
Veteran's service personnel records reveal that he had 
foreign service in Japan, where he was stationed at the 106th 
General Hospital from August 1967 until August 1969.  See 
record of assignments.  An August 2002 VA Form 3101 reported 
that there was no record the Veteran was exposed to 
herbicides.  

Lastly, the evidence before the RO in October 2002 included a 
September 1972 VA compensation and pension (C&P) examination 
report.  In pertinent part, a chemical analyses data report 
reveals negative urine glucose on September 27, 1972; no 
diagnosis of diabetes mellitus was made at that time.  

The evidence added to the record since October 2002 includes 
VA treatment records from the Medical Centers in Biloxi, 
Mississippi, and New Orleans, Louisiana, which reveal that 
the Veteran has received treatment for type II diabetes 
mellitus.  The evidence also includes a January 2004 
statement from B.D.A., who reports that he served as Chief of 
Surgery, Chief of Professional Services, and Director of the 
burn unit of the 106th General Hospital in Yokohama, Japan, 
from June 1967 to March 1970.  B.D.A. asserts that the 
Veteran served with him during that time frame and that the 
Veteran was part of a team caring for severely burned 
patients who had been air-evacuated directly from Vietnam and 
Southeast Asia.  B.D.A. further reports that the Veteran was 
part of the team that initially received and treated patients 
and that he was intimately involved in the initial treatment 
and debridement of their wounds.  During periods of high 
casualties, when direct evacuation to Japan was necessary, 
many of the patients were received still in battle uniform.  
B.D.A. indicates that the Veteran participated in all phases 
of the burn patient's care.  At no point does B.D.A. make the 
assertion that the Veteran was exposed to Agent Orange while 
serving in the burn unit.  

The evidence added to the record since October 2002 also 
includes several statements submitted by the Veteran, in 
which he reports that the soldiers admitted to the burn unit 
were covered in Agent Orange and that he was responsible for 
taking off their clothing so they could receive treatment.  
He contends that he was not issued protective gear and that 
his exposure to Agent Orange occurred when he handled the 
clothing of the soldiers who were coming right off the 
Vietnamese fields.  See September 2006 and November 2006 VA 
Forms 21-4138; April 2007 NOD; March 2008 letter to 
Congressman G.T.  During his hearing, the Veteran provided 
more detailed information regarding the process of receiving 
patients to the burn unit and described how he would put 
soldiers in whirlpool baths and cut their uniforms off.  See 
May 2008 hearing transcript.  

The medical evidence added to the record since October 2002 
is new in the sense that it was not previously of record.  
This evidence is not considered material, however, as it does 
not cure the previous evidentiary defect at the time of the 
October 2002 rating decision.  While the new medical evidence 
reveals treatment for diabetes mellitus after service, none 
of the medical records show that the Veteran's diabetes 
mellitus was incurred in or aggravated during service.  Nor 
do any of the records establish that the Veteran was exposed 
to Agent Orange.  

The statement from B.D.A. and the various statements 
submitted by the Veteran, to include his May 2008 testimony, 
are cumulative of the evidence that was before the RO in 
October 2002.  When the Veteran submitted his original claim 
in May 2002, he indicated that he had been exposed to Agent 
Orange while working in the burn unit of the 106th General 
Hospital in Yokohoma, Japan.  While the statements submitted 
since October 2002 provide more detailed information 
regarding this alleged exposure and how it occurred, the 
Veteran's basic contention remains unchanged.  

For the foregoing reasons, the Board finds that the record 
does not contain new and material evidence to reopen the 
claim for entitlement to service connection for diabetes 
mellitus as a result of exposure to Agent Orange and that the 
claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the Veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the issuance of the March 2007 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to establish entitlement to service 
connection and of his and VA's respective duties in obtaining 
evidence.  See October 2006 letter.  

The Board acknowledges that this letter did not provide the 
Veteran notice that complied with the requirements as 
stipulated in Kent.  The requisite notice, however, was sent 
to the Veteran in a December 2008 letter, pursuant to the 
Board's remand.  More specifically, the Veteran was informed 
of the need to submit new and material evidence to reopen the 
claim for service connection for diabetes mellitus; was 
informed that his claim had previously been denied because 
there was no evidence he had been exposed to Agent Orange; 
and was informed that the evidence he submitted needed to 
relate to this fact.  Although this letter was not sent 
before the initial adjudication, this error was not 
prejudicial to the Veteran because he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and he has been given ample time to 
respond.  Additionally, the claim was readjudicated in a 
March 2009 SSOC.  The Board may proceed with a final decision 
on this appeal as the timing error did not affect the 
essential fairness of the adjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SSOC, is sufficient to cure a timing 
defect).

For the foregoing reasons, the duty to notify has been 
fulfilled concerning this claim.  See Quartuccio, 16 Vet. 
App. at 187; Kent, 20 Vet. App. at 10.  The October 2006 
letter had also provided the Veteran with notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's service and VA treatment records have 
been associated with the claims folder, as was a September 
1972 VA C&P examination report.  The Board notes that the RO 
attempted to obtain private treatment records from three 
providers identified by the Veteran during his May 2008 
hearing, as instructed in the December 2008 remand.  See 
December 2008 letter.  The Veteran, however, did not provide 
the requested information; rather, he indicated that he had 
no other information or evidence to give VA to substantiate 
his claim and asked that his claim be decided as soon as 
possible on the information of record.  See January 2009 VCAA 
Notice Response; statement in support of claim received 
January 2009.  

The Board acknowledges that the Veteran was not afforded an 
examination in connection with his claim to reopen.  An 
examination is not required in the absence of new and 
material evidence.  See 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for diabetes mellitus as a 
result of exposure to Agent Orange.  The request to reopen 
this claim is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


